Jonas V. Anderson, VA SB #78240
Acting Assistant United States Trustee
Martin L. Smith, WSBA #24861
Trial Attorney
U.S. Department of Justice
Office of the United States Trustee
620 SW Main Street, Suite 213
Portland, OR 97205
Tel: (503) 326-7659
Email: martin.l.smith@usdoj.gov

Attorneys for Gregory M. Garvin,
Acting United States Trustee for Region 18, Plaintiff



                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF OREGON

 In re                                              Case No. 16-33185-pcm7

 Peter Szanto,

 Debtor.

 United States Trustee,                             Adversary No. 18-03022-pcm

 Plaintiff,
                                                    UNITED STATES TRUSTEE’S
   v.                                               OBJECTION TO DEFENDANT’S
                                                    MOTION FOR TERMINATING
 Peter Szanto,                                      SANCTIONS
 Defendant.



         The Acting United States Trustee for Region 18, Gregory M. Garvin (the “United States

Trustee”), the plaintiff in the above-referenced adversary proceeding, hereby objects to the

Motion for Terminating Sanctions for Plaintiff’s Continuing Discovery Abuses (the “Motion”)

filed on November 23, 2018, by Peter Szanto (the “Defendant”) as ECF document no. 157.

         The Motion seeks sanctions for alleged discovery abuses by the United States Trustee.

The allegations in the Motion against the United States Trustee are without any factual or legal

basis, and they are unsupported by any admissible evidence. Based on that, the United States

Trustee respectfully requests that the Motion be denied.

  Page 1 – UNITED STATES TRUSTEE’S OBJECTION

                       Case 18-03022-pcm        Doc 160     Filed 12/07/18
       The Defendant is apparently upset because the United States Trustee once again

attempted to provide him with some of the documents he has requested. The United States

Trustee could have waited for the Court to enter an Order resolving the issues discussed at the

November 13, 2018, telephonic hearing on the Defendant’s motion to compel discovery.

However, we decided that in the interim we would go ahead and deliver to him all of the

documents the United States Trustee relied on in preparing the Complaint - knowing that we

might need to supplement the production at a later time depending on the Court’s ruling.

       As set forth in Ms. McClurg’s letter filed as ECF document no. 156, on November 16,

2018, the United States Trustee shipped a package via Federal Express (no signature required) to

the Defendant’s residence. The Defendant had agreed after the recent hearing to receiving

documents in that manner. The package contained a cover letter from Ms. McClurg, a CD with

numerous documents labeled “Documents from UST” and a CD labeled “Fed Ex Surveillance.”

See Declaration of Amy Schaffer in Support of United States Trustee’s Response, ¶¶ 2-3, filed

concurrently herewith.

       In the Motion, the Defendant alleges that the package sent to him only contained the CD

labeled “Fed Ex Surveillance.” As Ms. McClurg’s letter, and Ms. Schaffer’s declaration make

clear, the Defendant is not being truthful about what he received.

       Based on the difficulty the United States Trustee continues to have in delivering

documents to the Defendant – or more accurately, in getting the Defendant to accept and

acknowledge receipt of documents – it is clear is that any future effort by the United States

Trustee to provide documents to the Defendant needs to be pursuant to a clear and unambiguous

procedure that the Defendant cannot dispute or misrepresent. To accomplish this, the United

States Trustee recommends that the Defendant be required to pick up documents at the United

States Trustee office closest to him, which appears to be the Santa Ana office located at 411

West Fourth Street, Suite 7160, Santa Ana, CA 92701. The documents can be in hard copy, and

include an inventory listing the Bate-stamped pages included in the production. The Defendant




  Page 2 – UNITED STATES TRUSTEE’S OBJECTION

                      Case 18-03022-pcm         Doc 160     Filed 12/07/18
can verify what he is receiving, and sign an acknowledgement of receipt so that there can be no

misunderstanding regarding what documents were produced.

       In summary, the Motion provides no basis for the relief requested and it should be

denied. To avoid these types of motions in the future, the United States Trustee requests that the

Court implement a specific procedure for the future delivery of documents to the Defendant.



       DATED this 7th day of December, 2018.
                                                     Respectfully submitted,
                                                     GREGORY M. GARVIN
                                                     Acting United States Trustee for Region 18

                                                     /s/ Martin L. Smith
                                                     Martin L. Smith, WSBA #24861
                                                     Trial Attorney




  Page 3 – UNITED STATES TRUSTEE’S OBJECTION

                      Case 18-03022-pcm         Doc 160     Filed 12/07/18
                                CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2018, I served a copy of the foregoing UNITED

STATES TRUSTEE’S OBJECTION TO MOTION FOR SANCTIONS by mailing a copy of

this document, by United States first class mail, postage prepaid, addressed to the following:

Peter Szanto
11 Shore Pine
Newport Beach, CA 92657



                                             GREGORY M. GARVIN
                                             Acting United States Trustee for Region 18

                                             /s/ Cori Gustafson
                                             Cori Gustafson
                                             Paralegal




                      Case 18-03022-pcm         Doc 160     Filed 12/07/18
